DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

3. 	Claims 30-34 and 36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kopelman (2010/0191510). 
	Regarding claim 30, Kopelman discloses a system for scanning an object, comprising: a scanner 250 (Fig 1; paragraphs 7, 15, 134); an object-holding device (face bow, bite plate 142 in Fig. 4; biteplate 820 in Fig. 15) including a reference pattern thereon (e.g. “body reference” - abstract; paragraph 10, or  “geometric structure 832” shown in Fig. 17).  
The object-holding device 820 is configured to hold an object (teeth, dental structure) adjacent the reference pattern, whereby the object and the reference pattern are positioned to be scanned simultaneously by the scanner (Figs. 1-5; abstract; paragraphs 10, 13, 15, 24, 134, and wherein the object-holding device is movable relative to the scanner so as to obtain with the scanner a set of images that includes images of at least first and second portions of the object in registration with the reference pattern (Figs. 15-19; paragraphs 15, 33).  Note that Kopelman discloses the scanner may be any suitable scanner, such as a conventional dental scanner or handheld dental optical scanner (paragraph 17-23).  The object-holding device is disclosed to be adjustable and thus is movable relative to the scanner (Fig. 4; paragraphs 142).  Also see Fig. 15 showing rotational adjustment 834.  
	As to claim 31, Kopelman discloses the reference pattern 832 is a three-dimensional reference pattern (Figs. 17-18).  As to claim 32, the object-holding device comprises a movable .
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim 35 is rejected under pre-AIA  35 U.S.C. 102(b) as anticipated by Kopelman, or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Kopelman in view of Durbin et al. (2006/0154198). 
Regarding claim 35, under 35 U.S.C. 102(b), Kopelman discloses the scanner may be any suitable scanner, such as a conventional dental scanner or handheld dental optical scanner (paragraphs 17-23).  Specifically, Kopelman discloses the scanner comprises a translation mechanism for displacing focal planes (paragraphs 17-23).  Such suitable scanner includes a scanner-holding device, e.g. scanner’s handle, scanner’s housing, etc., configured to hold the scanner and allow positional adjustment of the scanner relative to the object holding device (facebow, biteplate).
Alternatively, under 35 U.S.C. 103(a), Durbin et al. discloses an object holding device (bite plate 145/148), and a scanner-holding device 136 configured to hold the scanner 130 and allow positional adjustment of the scanner relative to the bite plate 145/148 (Fig. 1; paragraph 25).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Kopelman by including a scanner-holding device to hold 
Response to Arguments
6.	Applicant’s arguments with respect to the amendment in the claims with regard to the previously cited prior arts Kamer, Shafir, and Mack, have been considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kopelman and Durbin et al. as detailed above.  
Kopelman discloses a system for scanning an object, comprising: a scanner 250 (Fig 1; paragraphs 7, 15, 134); an object-holding device (facebow 100 in Fig. 1; facebow 800 in Fig. 15) including a reference pattern thereon (e.g. “body reference” - abstract; paragraph 10, or  “geometric structure 832” shown in Fig. 17).  
The object-holding device (facebow) is configured to hold an object (dental structure) adjacent the reference pattern, whereby the object and the reference pattern are positioned to be scanned simultaneously by the scanner (Figs. 1-5; abstract; paragraphs 10, 13, 15, 24, 134, and wherein the object-holding device is movable relative to the scanner so as to obtain with the scanner a set of images that includes images of at least first and second portions of the object in registration with the reference pattern (Figs. 15-19; paragraphs 15, 33).  Note that Kopelman discloses the scanner may be any suitable scanner, such as a conventional dental scanner or handheld dental optical scanner (paragraph 17-23).  The object-holding device (facebow) is disclosed to be adjustable and thus is movable relative to the scanner (Fig. 4; paragraphs 142).  Also see Fig. 15 showing rotational adjustment 834.  
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO D MAI whose telephone number is (571)270-3002.  The examiner can normally be reached on Mon-Fri 8:00-4:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAO D MAI/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772